PER CURIAM.
The fundamental question in this case was whether the plaintiffs owned any property rights in certain chattels. The court below, on findings sustained by the evidence, determined that the plaintiffs had no such rights. There is therefore no necessity of examining questions of law that might otherwise arise. The testimony of Mr. Vonderluke was immaterial to the issues on which the case was decided. It was objected that he was not an expert as to the matters on which he was examined. His testimony was not that of an expert. He testified as to facts within his knowledge. Judgment affirmed, with costs.